In The
                        Court of Appeals
          Sixth Appellate District of Texas at Texarkana


                             No. 06-16-00034-CV



WAYNE E. FREEMAN, FREEMAN RESOURCES, LTD., AND FRM GP, LLC, FRANK M.
   BUFKIN, III, BUFFCO PRODUCTION, INC., TWIN RESOURCES, LLC, AND
                  CHESAPEAKE LOUISIANA, L.P., Appellants

                                      V.

                  HARLETON OIL & GAS, INC., Appellee



                    On Appeal from the 71st District Court
                          Harrison County, Texas
                          Trial Court No. 12-0517




                 Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

       All Texas courts are responsible for encouraging the peaceable resolution of disputes and

the early settlement of pending litigation through voluntary settlement procedures. See TEX. CIV.

PRAC. & REM. CODE ANN. §§ 154.002, 154.003 (West 2011) (declaring encouragement of

peaceable resolution Texas policy). Mediation provides one such forum through which parties

may achieve early settlement. See TEX. CIV. PRAC. & REM. CODE ANN. § 154.023 (West 2011).

We have been notified by Gregory D. Smith, counsel for Harleton Oil & Gas, Inc., that Wayne

E. Freeman, Freeman Resources, Ltd., FRM GP, LLC, Frank M. Bufkin, III, and Buffco

Production, Inc., together with Harelton Oil & Gas, Inc., have agreed to mediate their

disputes. Further, we have been advised that these parties have agreed on a mediator, Richard

Grainger, and that the mediation is currently scheduled for May 25, 2016.

       We have also received a notice of appeal and a mediation inquiry from Chesapeake

Louisiana, LP. Chesapeake, through its attorneys, Jess R. Pierce and Brian K. Tully, has

indicated that it, too, believes this case should be referred to mediation. However , it would

appear that Chesapeake is not currently a participant in the scheduled May 25, 2016 ,

mediation. In accordance with the agreement by and between many of the parties,

with the expressed desires of Chesapeake, and with our obligation under Section 154.003

of the Texas Civil Practice and Remedies Code, we refer this case and the parties to mediation.

See TEX. CIV. PRAC. & REM. CODE ANN. § 154.021 (West 2011) (detailing court’s referral

authority).

       We are optimistic that the parties will find a way to incorporate Chesapeake in the


                                               2
mediation process. However, should any party object to any portion of this order, such objection

must be filed with this Court within ten calendar days of the date of the order, or on or before May

23, 2016. The mediation shall be completed by no later than May 25, 2016. Within seven

calendar days following the mediation, the parties shall deliver a report to this Court detailing

the results of the mediation.

        Fees for the mediation are to be agreed on by the parties and the mediator and shall be

divided and borne equally by the parties unless agreed otherwise. Fees shall be paid by the

parties directly to the mediator. Unless otherwise agreed by the parties, such fees shall be taxed

as costs of this appeal on approval of this Court. See TEX. CIV. PRAC. & REM. CODE ANN. §

154.054(b) (West 2011).

        The current appellate timetables are hereby suspended pending the occurrence of one of

the following: (1) receipt by this Court of notice of a successful mediation, (2) receipt by this

Court of notice of an unsuccessful mediation, or (3) receipt by this Court of no notice by June 1,

2016.

        IT IS SO ORDERED.

                                                 BY THE COURT

Date: May 12, 2016




                                                 3